      Case 5:21-cr-00281-EGS Document 1 Filed 07/21/21 Page 1 of 29




                 UMTED STATES DISTRICT COURT
          FOR THE EASITERN DISTRICT OF PENNSYI,VA}.IIA

UMTED STATES OF AI\,IERICA
                                             CRIMINAL NO:
                 v.

AI{THONIY DOUGI"AS ELOMS,                    VIOI"ATIONS:
                  Defendant                  18 U.S.C. S 2261A
                                             (Cyberstalking)

                             INDICTMENT

THE GRAND JIJRY CIIARGES:


                      Introduction and BackEround

     At all times relevant herein:

     1.     Victim #1 was an Assistant United States Attorney in the

Eastern District of Pennsylvania.

     2.     In 2010, Victim #1 was assigned to investigate a series of

threatening communications which the defendant, Anthony Elonis,

posted on Facebook. The investigation resulted in a grand      jury

ind,ictment which charged Elonis with five counts of making

threatening communications, in violation of 18 U.S.C. $ S75 (c). More

specifically, the indictment charged Elonis with transmitting in

interstate and foreign commerce, via a computer and the internet,
      Case 5:21-cr-00281-EGS Document 1 Filed 07/21/21 Page 2 of 29




threatening communications to others, including communications

containing: 1) a threat to injure patrons and employees of Dorney Park

and Wildwater Kingdom in Allentown, Pennsylvania, where the

defendant had previously been employed; D a threat to injure and      kill

his ex-wife; 3) a threat to injure employees of the Pennsylvania State

Police and the Berks County Sheriff s Departm enti 4) a threat to injure

a kindergarten class of elementary school childreni and 5) a threat to

injure an Agent of the Federal Bureau of Investigation who was

involved in the investigation of Elonis' case.

     3.    In October 2011, after a jury trial, Elonis was convicted of

four of the five counts. In September 2072, Elonis was sentenced to a

44'month term of imprisonment, to be followed by a three-year term of

supervised release.

      4.   Victim #1 was involved in the Elonis case from investigation

through trial and sentencing.

      5.   While Elonis was still serving his prison sentence at FCI

Fort Dix, he sent a letter to Victim #1, dated March 29, 2013. The letter

stated, "f am rapidly approaching the date of my release. Accordingly,       I
would like to begin researching the ordinances of the municipality in


                                     2
                         Case 5:21-cr-00281-EGS Document 1 Filed 07/21/21 Page 3 of 29




               which you reside.        I simply do not wish to run afoul of any of them when

               f set fire     to a cross in your   yard. The sentence was followed by an

               emoticon d.epicting a face with a tongue sticking out ( ",-p"         ). The letter
               continue d, " f just thought you would appreciate my newfound respect

               for the law,"and was signed, 'With Love, Your BFFAnthony Douglas

               Elonis.'

                         6.     Elonis sent a second letter to Victim #1, dated September 22,

               2013. The letter stated, 'You may have won the battle but you'Il never

               stop me from wearing my f am Adam [Lanzal t-shirt in public." The letter

               also referenced the date "February 14, 2014,"which was Elonis'projected

               release date from prison, followed by an emoticon depicting a "smiley

               face" ( " :-) "). The letter was signed "Anthony Elonis."

                         7.     Adam Lanza, then age 20, was the perpetrator of the Sandy

               Hook Elementary School shootings in Newtown, Connecticut, on

               December 74,2012, in which twenty-six people, including twenty

               children between six and seven years old,, and six adult staff members,

               were shot and killed.

                         8.     On January 5, 2020, at approximately 2:26 p.ffi., Victim #1

               received an email from Elonis, who was using the email address


                                                           ,
                                                           J

- --:--:.--L   .&--^-.                                                       _ij_+   _.
      Case 5:21-cr-00281-EGS Document 1 Filed 07/21/21 Page 4 of 29




elonisvtheworld@smail.com, at Victim #1's work email address. The

subject of the email was "Hi." The email stated, 'T hope these dick pics

finds Gic) you well. Phease accept then in lieu of a burning cross.

Sincerely, Your Powerful Tool, Anthony Elonis." Attached to the email

were three sexually explicit images, each depicting an erect penis. In

one of the images, Elonis' face is visible and he is naked.    In another

image, a female, identified as a former girlfriend of Elonis, is depicted

performing a sexual act.

     9.     On Janu ary 5, 2020, at approximately 2:38 P.D., Victim #1

received a similar email from Elonis, using the email address

elonisvtheworld@gmail.com. including the same three sexually explicit

images. However, in this email, Elonis corrected the word "finds" in the

earlier email to the word "find."

      10.   In addition, on January 5, 2020, Elonis posted a "tweet" via

his Twitter account @anthonyelonis, 'Tt's one thing    to   joke about

sending your dick pics to the prosecutor that tried your case.     ft's

another thing entirely to actually do it. And, yeah,   I did." The tweet
includ,ed, a screenshot of the email message Elonis sent to    Victim #1

that day.

                                     A
      Case 5:21-cr-00281-EGS Document 1 Filed 07/21/21 Page 5 of 29




     11. on January 30, 2020, at approximatelyT2:5z p.D., victim #1
received another email from Elonis, using the email address

elonisvtheworld@gmail.com, at Victim #1's work email address. The

subject of the email was "Guilt." The email included a picture of the

"Joker" character from the "Batman" movie series holding a photograph

of Adam Lanza, the Sandy Hook shooter. Words inserted on the

picture, in all capital letters, stated, "HELL HATH NO FURY LIKB A
                                          ..THE ONLY
CRAZY MAN IN A KINDERGARTEN CLASS,,, ANd,

QUtrSTION IS . . . WHICH ONE?" Below the picture, Elonis asked,

'Do you ever feel   gilty   about aII the pain we've caused?" The email

included a paragraph citing to an Illinois law defining the term

"threatens," and stated, "f'm excited about this new development to the

stalking law in lllinois. There's going to be a fresh batch of souls for us

to col?ect." Theemail was sign        ed.,   'Your BFF, Anthony E2onis.'

     The quote, "HELL HATH NO FURY LIKE A CRAZY MAN IN A

KINDERGARTEN CLASS," and, "THE ONLY QUESTION IS . .                        .




WIIICH ONE?" was part of a Facebook posting Elonis made on

November 16,   zlll,for     which he was previously prosecuted and

convicted in the Eastern District of Pennsylvania. The November 16,


                                              E
                                              U

                               ----     i                     .-5--jL-.
         Case 5:21-cr-00281-EGS Document 1 Filed 07/21/21 Page 6 of 29




2010, Facebook posting, in its entirety, read as follows:

        "That's it, I've had about enough

        I'm checking out and making a name for myself

        Enough elementary schools in a ten mile rad-ius

        to initiate the most heinous school shooting ever imagined

        And heII hath no fury like a crazy man in a Kindergarten class

        The only question is . . . which one?"

        72.   On January 30, 2020, at approximately 2:46 P.h., Victim #1

received another email from Elonis, using the email address

elonisvtheworld@gmail.com, at Victim #1's work email ad,dress. The

subject of the email was "Guilt." Elonis forwarded the prior January

30, 2020, email in the chain and added a picture of the "Jigsaw"

character from the "Saw" horror movie series. The following words

were inserted in all capital letters on the picture:
        ..LET'S TALK ABOUT THE POWER THAT LIES IN THE


LEGITIMACY OF STATEMENT. THERE'S A RHYME FOR EVER

(SiC)   RPASON. A PURPOSE FOR EVERY ACTION. RHYME IS MY

MEDICINE, PURPOSE MY GAME. IF YOI] CONSPIRE TO LIE,

CHEAT, AND DEFAME TO ATTAIN YOUR DESIRES, YOU FORM A


                                       b
      Case 5:21-cr-00281-EGS Document 1 Filed 07/21/21 Page 7 of 29




WEB THAT CANNOT BE FULLY HIDDEN NO MATTER HOW

MANY ATTEMPTS YOU MAKE TO DUST YOUR COBWEBS.

      YOU CAN CHOOSE TO BEAR WITNESS, CONSPIRtr TO BEAR

FALSE WITNESS, OR YOU CAN CHOOSE TO REMAIN SILENT.

EITHER WAY, YOU'LL BE A CHARACTER IN MY PI"AY. THE

GAME DOESN'T STOP UNTIL THE TRUTH IS REVEALED. NOW

SWALLOW MY MEDICINE BITCH!"

     Under the picture, Elonis asked, 'Ts the government prepared to

swallow?"   T}rre   email included a link to a previously filed petition to

modify the conditions of Elonis' supervised release, and the comment,

i'No reason for the government to fear me unless it's the      truth. And it
has to be the truth because f planned      it.   Not alone. You were and

always will be my co-conspirator. Read the discovery." The email also

included postings from 2010.

     13.    On January 30, 2020, at approximately 3:29 p.ffi., Victim #1

received an email from Elonis, using the email address

elonisvtheworld@gmail.com, at Victim #1's work email address. The

subject of the email was "Guilt." The email included the previous emails

in the chain and added, " You want to know how f reached a troubled
      Case 5:21-cr-00281-EGS Document 1 Filed 07/21/21 Page 8 of 29




young man like Adam Lanza? PuIl up the attached discovery, search

"gay," then "child." Elonis included a PDF file and attached a text from

2010. He then stated at the bottom of the text,           'T   knew then that the

arrest and subsequent press would be the accelerant needed to ignite

the llame I   lit.   Sad thing is   it   would have petered out in time but for

you. Inciting the most heinous school shooting ever imagined; that

should quatify me fud as the most hated person (people), don't you

think?'

      74. On January 37, 2020, at approximately 10:53 a.ffi., Victim #1
,u""irred another email from Elonis, using the email address

elonisvtheworld@gmail.com, at Victim #1's work email address. The

subject of the email was "Guilt." Elonis forwarded the previous emails

in the chain and added a picture of the Sandy Hook Elementary Schoo1

shooting victims, with the following words in capital letters in red: "I

TOOK PAYMENT IN BLOOD." The picture included an insert stating,

"He also admitted posting messages boasting that any attempt to

prosecute him would end in failure and, in turn, would generate a

compensatory payment to him.'

     15. On February 9, 2020, at approximately 7l:44 &.ffi., Victim #1

                                              a
      Case 5:21-cr-00281-EGS Document 1 Filed 07/21/21 Page 9 of 29




received another email from Elonis, using the email address

elonisvtheworld@gmail.com, at Victim #1's work email address. The

subject of the email again was "Guilt." Elonis forwarded the previous

emails in the chain and added the following communication in large

font: "He knew the people he wanted to see the messages . . . would go

there," in order to "protect themselves." Elonis then ad.ded in smaller

font, "Let me rephrase your words. I knew that through arrest and

prosecution and the subsequent media reports my words would reach

their intended target . . . one Adam Lanza."

     Elonis then included a portion of a Facebook posting he made on

November 30, 2010, for which he was previously prosecuted and

convicted in the Eastern District of Pennsylvania. The portion of the

November 30, 2070, Facebook posting read as follows:

     I was jus' waitin for y'all to handcuff me and
     pat me down

     Touch the detonator in my pocket and we're    all
     Goin'

     [BOOM!]

     Are all the pieces comin'together?

                                    o
          Case 5:21-cr-00281-EGS Document 1 Filed 07/21/21 Page 10 of 29




         Shit, f'm just a crazy sociopath

         that gets off playin you stupid fucks like a

         fiddle

         And if y'all didn't hear, f'm gonna be famous

         Cause f'm      just an aspiring rapper who likes the

          attention

         who happens to be under investigation for

         terrorism

         cause y'aII think f'm ready to        turn the Valley into

         FaIIujah

         But I ain't gonna teII you which bridge is gonna

         fall
         into which river or road

         And if you really believe this shit

,        f'lL have some bridge rubble to seII you

         tomorrow

         [B   O   OM !] IB O OM !] IB O OM!]

         The email then conclude d, 'You shouldn't have touched the

    detonator [first name of Victim #1J. You be]ieved these were threats.


                                               10
      Case 5:21-cr-00281-EGS Document 1 Filed 07/21/21 Page 11 of 29




Now I get to sell my'bridge rubble."

      16. On February        9, 2020, at approximately 11:50 2.D., Victim #1

received another email from Elonis, using the email address

elonisvtheworld@gmail.com, at Victim #1's work email address. The

subject of the email again was "Guilt." Elonis forwarded the prior email

chain and added a page stating, 'T was last decade's Charles Manson.

Give me what       f am owed." He included a picture of Charles Manson
along with an insert stating, " Sporting an Adolph Hitler-style

mustache, the 29-year-old former rides superuisor at Dorney Park &

Wildwater Kingdom told [name of the trial judge] that the government

had taken his Facebook posts out of context."

      77.    On    April 6, 2020, Elonis, utilizing the Tkitter username

"MC Sandy Hook @GasIitSCOTUS," posted a "tweet" which read              as

follows:   "So   much control I have been able to exert.   I could send the
prosecution my dick pics without retort." The tweet included a

screenshot of the email Elonis sent to Victim #1 on January 5, 2020,

including the three sexually explicit images, and clearly displays Victim

# 1's work email address.

     18. Elonis posted additional "tweets" to Twitter regarding
      Case 5:21-cr-00281-EGS Document 1 Filed 07/21/21 Page 12 of 29




Victim #1. For instance, on June 26,2020, Elonis, utilizing the Twitter

username "Atone Dougie @GaslitSCOTUS," posted a "tweet" which read

as follow   st "fname of FBI Agent who investigated his prior   caseJ   and

[name of Victim #lJ are what happens when pussy passes for FBI Agent

and U.S. Attorney, respectively." The tweet included an earlier Elonis

tweet from June 7,2020, which reads: 'You undersold me, ffirstname of

Victim #1J, I think you meant subversive behauior." The tweet also

included a screen shot of a quotation regarding Elonis' previous trial

and sentencing, which read: "[]ast name of Victim #lJ also noted that

Ehonis told a psychologist during a mental health evaluation that he

had grown a Hitler mustache in prison in an attempt to employ reverse

psychology against the judge and his attorney at the time, and in an

expression of anti-authoritarianism and rebellion."

      19.     On September 7 , 2020, Elonis, utilizing the Twitter

username "Atone Dougie @GasIitSCOTUS," posted a "tweet" which

read: 'T'm sorry to teII you this, [first name of Vicitim #1J, but more

important people than you have told me I am a candidate for

Revolution. ft's my birthright." The posting included an earlier tweet

from Elonis on June 26, 2020, which read: "and this is why there's an


                                      12
        Case 5:21-cr-00281-EGS Document 1 Filed 07/21/21 Page 13 of 29




Ehonis v. United States,   kids. Sit around and let me teII you the true

story about some real witches who infected an entire nation with a

horrible disease.

        ffirst name of Victim #lJ
        ffirst name of E]onis' ex-wifeJ
        ffirst name of FBI Agent who investigated his prior caseJ."

        20.   On September 75, 2020, Elonis, utilizing the Twitter

username "Atone Dougie @GasIitSCOTUS," posted a "tweet" which

included, the following euote: 'Assistant tI.S. Attorney [name of Victim

#lJ said it didn't matter if Ehonis actually planned to harm someone."

Elonis then wrotel 'You literally told him      it didn't matter if he planned
to   kiII those kids." Elonis then added another quote: 'You did this to us.

You did   it" - Eminem." The tweet included       a screen shot of "The Big

Book of GrannS)'    - a book authored by Adam Lanza, the perpetrator of
the Sandy Hook Elementary School shootings. The book contains a

series of short stories describing violence against children and violent

acts committed by children, including homicide.

        2I.   On December   ll,   2020, Elonis, utilizing the Twitter

username "Atone Dougie @GaslitSCOTUS," posted a "tweet" which

included the following euote: 'Tt probably did not help his case that,

                                        .l .)
                                         IJ
        Case 5:21-cr-00281-EGS Document 1 Filed 07/21/21 Page 14 of 29




according to one reporter, Eilonis appeared to be smirking at,Assistant

U.S.   Attorney fname of Victim #1] during cross'examination " Elonis

then wrotel   'T   couldn't stop thinking of my future SCOTUS case or the

impending terrorist attacks. "



                              Statutory Allegation

                                   Count 1
                                (Cyberstalking)

       The allegations set forth in paragraphs    1   through 27 are hereby

realleged and incorporated by reference.

       From on or about January 5, 2020, and continuing through

December 2020, in the Eastern District of Pennsylvania and elsewhere,

the defendant,

                       AI{THONY DOUGI,AS ELOMS,

did knowingly and intentionally, with the intent to harass and

intimidate another person, use an interactive computer service, an

electronic communication service, an electronic communication system

of interstate commerce, and other facilities of interstate and foreign

commerce to engage in a course of conduct that caused, attempted to

cause and would be reasonably expected to cause substantial emotional

                                       14
      Case 5:21-cr-00281-EGS Document 1 Filed 07/21/21 Page 15 of 29




distress to a person, that is, Victim #1.


     AII in violation of Title 18, United States Code, Sections

2261A(2)(8).



THE GRAND JIIRY FURTHER CHARGES:


                           Introduction and Backsound

     At all times relevant herein:

      22.        Victim #2 was an ex'girlfriend of the defendant, Anthony

Elonis. Victim #2 started dating Elonis in August 2015. The

relationship ended in the summer of 2018. Victim #2}iras a child by

Elonis. Victim #2}ras full custody of that child.

      23.        After the relationship between Victim #2 and Elonis ended,

Elonis sent numerous harassing communications to Ytctim#2,

including text messages, telephone ca1ls and voicemails. For instance,

between June 19, 2019 and June 21,2079, Elonis was in the hospital.

Victim #2 receled approximately 48 phone calls and messages from

Elonis over this three-day period.

      24.        In JuIy 2079, Elonis followed Victim #2 as she was leaving   a


                                         4t
                                         rc
       g.jr.+.             -..-"j_*"*&                                            .;.*--s*-..Iu
      Case 5:21-cr-00281-EGS Document 1 Filed 07/21/21 Page 16 of 29




store. Elonis began kicking and banging on Victim #2's car. At other

times, Elonis would come to Victim #2's residence, bang on the doors

and windows of Victim #2's residence, and demand to be let into the

residence.

      25.    On or about August 1,2019, Elonis appeared in the parking

Iot of Victim #2's place of employment. Elonis followed Victim #Zback

to her residence. Once outside Victim #2's residence, Elonis began

banging on the windows of Victim #2's vehicle.

     26.     On August 5, 2019, Victim #2 applied for, and was granted, a

"Temporary Protection from Abuse Order" against Anthony Elonis in

the Court of Common Pleas of Northampton County, Pennsylvania.

     27.     On August 16, 2079, Victim #2 obtatned a "Final Protection

from Abuse Ord,er," known as a "PFA," against Anthony Elonis in the

Court of Common Pleas of Northampton County, Pennsylvania. The

Protection from Abuse Order expires on August 16, 2022. The Order

prohibits Elonis from contacting Victim #2 by telephone or by any other

means, including through third persons.

     28.     Despite the PFA order, Elonis continued to contact Victim#2

by text messages, telephone calls and voicemails. For example, in or
               Case 5:21-cr-00281-EGS Document 1 Filed 07/21/21 Page 17 of 29




         about September 2079, Elonis sent a text message to Victim #2, his ex-

         wife, and another ex-girlfriend. The text message read as follows:

         "fFirst name of E]onis' ex-wife],
         fFirst name of E]onis' other ex-girlfriend],
         [First name of Victim #2J:

         f don't know if the news wrilL definitely             drop this week but you three

         need to prepare yourselves for the reality that Adam Lanza was

         inspired by -y writing and that the Obama Administration lied to the

         American people about              it. I don't know what that means for me, Iou,
         our children, or the country but you need to be made aware."

               29.    On or about September 25,2019, Victim #2ftled a Complaint

         for Indirect Criminal Contempt with the Court of Common Pleas of

         Northampton County, Pennsylvania, alleging that Elonis had violated

         the terms and conditions of the PFA Order.

               30.    In or about October z}lg,Elonis, utilizing the Twitter

         username "The tr'orgotten Man @AnthonyElonis," posted a tweet which

         read as follow si 'A         little   update to U.S. history: The last Protection from

         Abuse order issued by the Commonwealth of Pennsylvania against me

         resulted in the deaths of 20 children at Sandy Hook Elementary School

         in Newtown, Connecticut."

                                                         4-7
                                                         tt

- **-,          '--   --. *,   +iJ;.#--    .::-i--;+-$         *   ..-;..*.,..j;;"&   .*i*-.J*
                                                           Case 5:21-cr-00281-EGS Document 1 Filed 07/21/21 Page 18 of 29




                                                           31.   On or about October 18, 2019, Elonis was found guilty of

                                        Indirect Criminal Contempt, by the Court of Common Pleas of

                                         Northampton County, Pennsylvania, for violating the terms and

                                         conditions of the PFA Order.

                                                           32.   On or about October 24, 2079, Elonis, utilizing the Twitter

                                         username "Arthur Fleck @AnthonyElonis," posted a tweet which

                                         included a sexually explicit image of Victim #2.

                                                           33.   Elonis, on numerous occasions, using different telephone

                                         numbers, continued to contact Victim #Zby text messages, telephone

                                         calls and voicemails.

                                                           34.   On or about October 20,2020, Victim #2ftled a Complaint

                                         for Indirect Criminal Contempt with the Court of Common Pleas of

                                         Northampton County, Pennsylvania, alleging that Elonis had again

                                         violated the terms and conditions of the PFA Order.

                                                           35.   Elonis posted add.itional "tweets" to Twitter regarding

                                         Victim #2. tr'or instance, on October 24,2020, Elonis, utilizing the

                                         Twitter username "The Forgotten Man's Revenge @GaslitSCOTUS,"

                                         posted a tweet which read as follows:




                                                                                         '18

-g!..J..---.'';*.;&---."-.*,*-*44..&.:,a,*--._'j-j:;:Id%
      Case 5:21-cr-00281-EGS Document 1 Filed 07/21/21 Page 19 of 29




      "The Three Amighoes

      Using their uictimhood to get the state to engage in acts   of
      uiolence against men.

      Well, ladies two can play at that game.

     And      I don't like to lose."
     The tweet included images of Victim#2, Elonis'ex-wife, and

Elonis' other    ex-   girlfriend.

     36.      On or about December 2, 2020, Elonis was again found

guilty of Indirect Criminal Contempt, by the Court of Common Pleas of

Northampton County, Pennsylvania, for violating the terms and

conditions of the PFA Order.

     37   .    On February 77, 2027, Elonis, utilizing the Twitter

username "Tony Whispers (Anthony Elonis) @GasIitSCOTUS," posted a

tweet which read as follows:

"fFirst name of E]onis' ex-wife],
 fFirst name of E]onis' other ex-girlfriend],
[First name of Victim #2J

Do these women have any idea the collective harm they've caused to the
United States of America?"

      38.      On March 29, 2027, Elonis, utilizing the Twitter username

"Tony Whispers (Anthony Elonis) @GastitSCOTUS," posted a tweet


                                       ,to
      Case 5:21-cr-00281-EGS Document 1 Filed 07/21/21 Page 20 of 29




which read as follows:

      'My trophy black ex-girlfriend with the CIA daddy. Let's talk
about her."

     The post included an image depicting Elonis and Victim #2.

     39.    On March 31, 2027, Elonis, utilizing the Twitter username

"Tony Whispers (Anthony Elonis) @GaslitSCOTUS," posted a tweet

which read:

      "She informed me of my true societal influence, boys.     I had to
waterboard her."

     The post contains an image of Elonis and Ytcttm#2.

      40. On April6, 202\, Elonis, utilizing the Twitter username
                              'Elonis)
"Tony Whispers (Anthony                  @GasIitSCOTUS," posted a tweet

which read as follows:

      'Tt's an erotic act."

     The post contains an earlier post and an image depicting Victim

#2, rn a grocery store, while pregnant.

                              Statutory Allegation

                                     Count 2


     The allegations set forth in paragraphs 22 through 40 are hereby

realleged and incorporated by reference.

                                          20
       Case 5:21-cr-00281-EGS Document 1 Filed 07/21/21 Page 21 of 29




      From in or about June 2078 and continuing to the date of this

indictment, in the Eastern District of Pennsylvania and elsewhere, the

defendant,

                    ANTHONY DOUGI"AS ELOMS,

did knowingly and intentionally, with the intent to harass and

intimidate another person, use an interactive computer service, an

electronic communication service, an electronic communication system

of interstate commerce, and other facilities of interstate and foreign

commerce to engage in a course of conduct that caused, attempted to

cause and would be reasonably expected to cause substantial emotional

distress to a person, that is, Victim #2.


     AII in violation of Title 18, United States Code, Sections

zz6Lfu(z) (g), zzot(b) (6), and 2265A.
                            Case 5:21-cr-00281-EGS Document 1 Filed 07/21/21 Page 22 of 29




                    THE GRAND JURY FURTHER CIIARGES:


                                             Introduction and Backgxound

                            At all times relevant herein:

                            47.   Victim #3 was the ex-wife of Anthony Elonis. Victim #3 has

                    two children by Elonis. Victim #3 separated from Elonis in May 2010

                    and obtained a divorce from Elonis thereafter.

                            42.   Elonis' previous indictment in   20ll   charged him with

                    transmitting in interstate commerce and foreign commerce, via

                    computer and the internet, threatening communications, including a

                    communication containing a threat to injure and kill Victim #3, in

                    violation of 18 U.S.C.   S   875 (c). Vlctim #3 testified as a government

                    witness in Etonis'2011jury trial in the Eastern District of

                    Pennsylvania. Elonis was found guilty of threatening to injure and kiII

                    Victim #3.

                            43.   Victim #3 previously obtained a Protection from Abuse

                    Order (PFd against Elonis, but Victim #3 allowed the PFA to lapse

                    while Elonis was in federal prison.

                            44.   Since his release from prison, Elonis has sent numerous

                    harassing communications to Victim #3, including text messages,


            --- +;E:-..-.                                   -22                                 .   n.'.
-----.r--
      Case 5:21-cr-00281-EGS Document 1 Filed 07/21/21 Page 23 of 29




telephone calls and voicemails.

      45. Since 2Llg,Elonis       has come to Victim #3's residence on

multiple occasions, without invitation, in spite of the fact that Victim #3

told Elonis a number of times not to come to her residence. In or about

October/Novemb      er 2OlO,Elonis   came to Victim #3's residence late at

night and rang the doorbell of her residence. Elonis later left Victim #3

a voicemail   stating that he was the person who was ringing the doorbell

of her residence.

      46. In 2020, on Victim #3's birthday,      Elonis left a gift on the

doorstep of Victim #3's residence. In2020,, on the date of what would

have been their wedding anniversary, Elonis left an "Elmo" doll, as well

as a hat displaying the word "Wifey," on Victim #3's doorstep. Elonis

had signed his name on the brim of the hat.

      47.     In addition, Elonis left innumerable messages on Victim #3's

answering machine. Many times, Elonis would          fill up the space on

Victim #3's voicemail,   so   that no additional messages could be left.

Victim #3 attempted to block Elonis' telephone number, but Elonis

would. call from dffierent telephone numbers, or use an ".pp" to disguise

his number and continue to leave additional voicemails. Among the


                                        Z5
          Case 5:21-cr-00281-EGS Document 1 Filed 07/21/21 Page 24 of 29




numerous voicemails Victim #3 received from Elonis were the following:

      On or about October 25, 2020, Elonis left Victim # 3 a voicemail

which stated in part:

      ". . . f don'tknow why you're doin this. You blocked me . . . you
don't want to talk to me . . . um . . . we have kids together . . . um. . . f'm
not lyin when f say I have data on top of data . . . I could release it all, I
don't want to . . . um . . . yeah, I'm pretty much . . . um . . . you don't
know the power that f've been able to take for myse$ [First name of
 Victim#31 Idonot wantto dothis! f don't !... f wantyoutoapologize
for what you did to me . . . and f don't . . . f've been apologizing for years
. . . I apologized in 2010. It's pathetic, it's sad what you did to me. ft's
pathetic what I did to you . . . um . . . would you call me . . . please."

      48. On or about October 29, 2020, Elonis left Victim #3 a
voicemail which stated in part:
      *Hi
            [First name of Victim #3J, it's me, L]m, I just wanted to say
 that was me knockin or ringing your doorbell, f'm sorry. I don't care, f
just wanted to drive. I didn't expect you to answer . . . f know, Iike,
 when I like give away the hatred, Iike, f'm sorry for what f did, um,
recently. . . un, I tried not to, and I tried to have thick skin . . . but
 [First name of Victim #3J your criticism is the only one ever . . . your
 criticism, sorry, your criticism is the only one that f care about . . . so
 when you say that, like, you like the fact that I could possibly be in jail,
 f know you wanna shut my mouth, . . . and I know the things f said,
you know . . . I fucked up, I fucked up again, Ijust fucked up again . . . I
 don't want to be hated by you . . ."


      49.      On or about November 1, 2020, Elonis left Victim #3 a

voicemail which stated in part:

      "   Hey fFirst name of Victim #3J, f'm gonna keep    it short   because,

                                        24
      Case 5:21-cr-00281-EGS Document 1 Filed 07/21/21 Page 25 of 29




um, yott know how much space there is on the box . . . Iisten f'm not
stupid, f know you read my shit, I know [na-e of E]onis' other ex-
girlfriendJ reads my shit, f know [name of Victim #2J reads my shit, and
aII three of you talk to each other, so f don't know . . . what you gays
are tryin to do to me, but. . . . Listen I always took responsibility for
everything f ever did to you and I don't think you ever have

     50.       On or about December 6, 2020, Elonis left Victim #3 a

voicemail which stated in part:

      "Hey [First name of Victim #3J, two quick things, um, f debted my
Twitter, um, basically indefensible, f'm sorry for aII the awful things I
said on there, specifically the stuff about you, and, um, it's gone, it's
deleted . . ."


     51.   Elonis also posted numerous "tweets" to Twitter regardi.rg

Victim   #3.   For instance, on September 16, 2020, Elonis, utilizing the

Twitter username "Tony Whispers (Anthony Elonis) @GaslitSCOTUS,"

posted a tweet which read:

      'Tt was after your testimony at trial that I decided to grow a Hitler
mustache to wear at sentencing in an effort to make contact with a
troubled artist and seal the deal that would become known as Sandy
Hook."

     The tweet included a screen shot of "The Big Book of Granny"       -a
book authored by Adam Lanlza, the perpetrator of the Sandy Hook

Elementary School shootings, and included an additional tweet by

Elonis which read:


                                      25
         Case 5:21-cr-00281-EGS Document 1 Filed 07/21/21 Page 26 of 29




       had to say all that. There's no trespass f wouldn't tbrgive, even
      'T
unrequited. I stilL love lou, fFirst name of Victim #3J."

     52.        On October 22,2020, Elonis, utilizing the Twitter_username

"Tony Whispers (Anthony Elonis) @GaslitSCOTUS," posted a tweet

which read:

            hymn of a hundred names from the Mundamala-tantra,
      'Tn her
[First Name of Victim #3J is ca]led 'She Who Likes Bhood,"She Who is
Smeared with Blood,' and 'She Who Enjoys Blood Sacrifice.'-
Wikipedia."

     53.        On November 3, 2020, Elonis, utilizing the Twitter

username "Tony Whispers (Anthony Elonis) @GaslitSCOTUS," posted a

tweet which read:

      'T   don| thintk you understand how damaging your fear has been to
the safety and security of the people of the United States of America,
[First Name and Midd]e Name of Victim #3J.

     I   hove   you. Probably always will. It's my cross."

     54.        On November 4, 2020, Elonis, utilizing the Twitter

username "Tony Whispers (Anthony Elonis) @GastitSCOTUS," posted a

tweet which read:

      'T was  fur);ruted by the Oklahoma City bombing. I read the entire
Newsweek article in my sex therapist's waiting room at the age of 12. I
feII in love with terror [pirst name of Victim #3J in the summer of 2001.
f'm not going to lie. Terrorism has always made my dick hard."



                                        zo
      Case 5:21-cr-00281-EGS Document 1 Filed 07/21/21 Page 27 of 29




     55.   On December 9, 2020, Elonis, utilizing the Twitter username

"Tony Whispers (Anthony Elonis) @GasIitSCOTUS," posted a tweet

which read:

      'T take no issue with   your friendship.
     But
     [First name of Victim #3J I ]istened to rap and I adored your taste
     in music.
     [First name of E]onis' other ex-girlfriendJ You were there when
     your Mom falsely accused me of hitting her with a cooking pot.
     you both lied under oath. So be careful."


                              Statutory Allegation

                                    Count 3


     The allegations set forth in paragraphs 41 through 55 are hereby

realleged and incorporated by reference.

     From on or about January 1, 2018 and continuing to the date of

this indictment in the Eastern District of Pennsylvania and elsewhere,

the defendant,

                    ANTHONry DOUGI"AS ELOMS,

did knowingly and intentionally, with the intent to harass and

intimidate another person, use an interactive computer service, an

electronic communication service, an electronic communication system


                                       27
      Case 5:21-cr-00281-EGS Document 1 Filed 07/21/21 Page 28 of 29




of interstate commerce, and other facilities of interstate and foreign

commerce to engage in a course of conduct that caused, attempted. to

cause and would be reasonably expected to cause substantial emotional

distress to a person, that is, Victim #3.


     All in violation of Title   18, United States Cod.e, Section

2261A(2)(B).




A TRUE BILL:


                                                           FOREP



                                            BRUCE D. BRANDLER
                                            ACTING U.S. ATTORNEY
                                            MIDDLE DISTRICT OF



                                            ROBERT J. O'
                                            SPECIAI ASSISTANT
                                            U.S. ATTORNEY,
                                            Acting Under Authority
                                            Conferred by 28 U.S.C. S 515




                                       28
          Case 5:21-cr-00281-EGS Document 1 Filed 07/21/21 Page 29 of 29




     F                     Qa                       cr)
                                                    P

                           dz
                           r!o
                                                    )o
                                                    o
     A.E                   t3J                      co
     v(s                   A      IJ]
                                                     I

     F_                                             bo
     Ua-cr                        iJ    l-
                                                              c.l
     -col
     tY      A
             Er,t
             q.,
                    .:l    \JO          7-
                                                    _y,


     iit+inl +
     fa             .il
                           Ai"D                .n   'v)

     AO-l
                    .=t
                    -it
                           Fl-O
                           -n
                                        -F
                                        =      Eb                   -Y
                                                                    o
             9
     .r')oPl'E      -t                  (lu^   ="o                  Q
     rr             .El                 X      QU
     fi      'o      Hl    a6
     3    i5        :ql    OE
                                                                         ga

     F
     atr
     a9
                    \-/l
                           E2
                           i-r    4
                                                    \o
                                                    N
                                                    N     L
                                                                         c0


     tl(€
     3l!                   z
                           F-)
                                                    (J
                                                    a
                                                          o
                                                          o
                                                          o
     z                     trl
                           |l
                                                    -i    o
                                                    oo    c-\
                                                    #
                           F                              o




ci
R
